Title: From George Washington to George Washington Parke Custis, 10 July 1797
From: Washington, George
To: Custis, George Washington Parke

 

Dear Washington,
Mount Vernon 10th July 1797.

Your letter of the 1st instant was received by the last mail (on friday) and your other letter of the 8th of June remains unacknowledged; owing principally to engagements without doors, in my Harvest fields, and to company within; for we have scarcely been alone a day for more than a month; and now have a house full, among whom are your Sisters Law & Peter.
To hear you are in good health, and progressing well in your studies, affords peculiar satisfaction to yr friends; & to none more than myself; as it is my earnest desire that you should be accomplished in all the useful & polite branches of literature.
To correspond with men of letters cannot fail of being serviceable to you provided it does not interfere with your more important duties; and to hear their sentiments upon particular points may not be amiss; but you are not to forget that your course of Studies is under the direction of Doctr Smith, who is at least equal to any you can correspond with; who knows what you have learnt, and what is necessary for you to learn, to be systematical: I enjoin it strongly upon you therefore not to suffer any opinions or advice of Mr Lewis, however well meant they may be, to divert you from the prosecution of any plan which may be marked out by Doctr Smith; or to produce the least hesitation in your mind; for no good can come of it, but much evil may. It gives us much pleasure to hear that you have got a chamber mate that is agreeable to you: we hope he will continue to be so, to you, & you so to him; for your mutual satisfaction and benefits.
The weather has not been intensely hot with us; at no time this Summer has the Mercury Exceeded 90º, and but once, that is on the 24th of June, has it been so high.
If it has been usual for the Students of Nassau College to go to the Balls on the anniversary of the Declaration of Independence, I see no reason why you should have avoided it, as no innocent amusement, or reasonable expenditure, will ever be withheld from you.
I take it for granted that your Grand Mamma and Sister Nelly (if no more of the family) are writing to you and as they detail more than ⟨I can the domestic news, I will only subscribe myself, Your affectionate,

Geo. Washington⟩

